DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 				Withdrawn Objections/Rejections
The objection to the claims for minor informalities. 
The objection to the specification. 
Claim Objections
Claims 1 and 6 is/are  objected to because of the following informalities:   	Regarding claim 1, “a first well to a second well” in line 9, should read -- the first well to the second well --. The “two or more wells” in line 10, should read -- the first and second wells --.  	Regarding claim 6, “a first well to a second well” should read -- the first well to the second well --. The “two or more wells” in line 10, should read -- the first and second wells --. 	Regarding claim 30 and 34, The “two or more wells” should read -- the first and second wells --. 	 Appropriate correction is required.
 				Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 1-9 and 29-35 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Independent claims 1 and 6 recite the limitation "a network of fluid paths providing passive fluid connectivity between the two or more wells through the apical inlet and the apical outlet of each of the two or more wells," however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses a multi-well device comprising a plurality of wells (e.g., FIG. 5: gut-liver-lung-endometrium wells; page 14, line 16-24). A first well of the plurality of wells (e.g., gut well) includes an inlet (FIG. 5: inlet 111a; page 14, line 16-24) for pumping fluid into the first well, and an outlet (FIG. 5: 111b) for recirculation of fluid with the inlet (page 14, line 16-24). The disclosure further indicates that the outlet of the well is employed for active pumping-induced recirculation (see specification at page 15, line 13-15). The culture device further includes fluid paths (101) for distribution of culture medium (page 27, lines 1-12). At least one pump is employed for circulating fluid between at least two of the plurality of wells (see specification at page 28, lines 3-13; page 28, line 20 to page 29, line 14). An excess fluid above a height of a well is spilled through a spillway conduit to a second well (FIG. 5: conduit 121; ¶ page 14, line 16-24). The spillway conduit facilitates the transfer of excess fluid between two wells (see page 29, lines 15-19; page 30, line 26 to page 31, line 12). The cell culture device further includes a barrier membrane that acts as a pump actuator (see page 5, lines 14-21). Thus, in view of the above, the fluid flow through the inlet and outlet of the wells is induced by a pump. Applicant’s specification does not sufficiently describe a network of fluid paths that provide passive fluid connectivity between the two or more wells through the inlet and outlet of the interconnected two or more wells. Fluid circulation between the inlet and outlet as described in the Applicant’s disclosure requires active pumping-induced recirculation (see specification at page 15, line 13-15). As such, said limitation of claims 1 and 6 constitutes new matter. 	Claim(s) 2-5, 7-9 and 29-35 is/are rejected aby virtue of their dependency upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppeta et al (previously cited; US 2016/0040112) (hereinafter “Coppeta”) in view of Harris et al (previously cited, US 5,468,605) (hereinafter “Harris”).
Regarding claim 6, Coppeta discloses a fluidic multi-well device comprising: 	(a)    a first plate (see FIGS. 2 and 5A-5B: fluid flow plates (204,500)), comprising: 		a first well and a second well, the first and second wells being interconnected (FIGS. 2, 3A-3B and 6A: a plurality of fluidly interconnected culture vessels (206,600) in a biomimetic environment, for studying drug dosing, for example; ¶¶ [0027], [0039]-[0040] and [0098]), the interconnected wells comprising: 	 	a three-dimensional space in each well defined by a bottom surface and a circumferential wall (culture vessels (206) having sidewalls; see FIGS. 3A and 6A; ¶ [0044]-[0045], [0087] and [0098]);  	 	an inlet and an outlet in each well (culture vessels includes an inlet (602) that can function as an apical inlet, and outlet (604) that can function as an apical outlet; see FIG. 6A; ¶ [0098]);  	 	a spillway conduit positioned between the first well and the second well (see FIG. 14E: leveling devices ([0140]) including a spillway (1442) conduit arranged between two chambers of two culture vessels; see ¶ [0134] and [0147]; the structure of the spillway conduit of Coppeta is structurally the same as the instant spillway and thus considered to allow passive unidirectional fluid connectivity from above the bottom surface of a first well to a second well);  	a network of fluid paths capable of providing passive fluid connectivity between the first and second  wells through the inlet and the outlet of each of the first and second  interconnected wells (see FIGS. 5A-5B: fluid flow channels (508); ¶ [0066] and [0086]; the fluid flow channels are structurally the same as the instant network fluid paths and thus considered to allow passive fluid connectivity by using passive methods); and  	a detachable second plate comprising:  	a plurality of internal channels, each with an inlet opening and an outlet opening on opposing sides of the second plate (control plate (202,400) includes a plurality of channels 414; see ¶ [0057] and [0061]; FIGS. 2 and 4A-4B),  	and one or more holes on the surface of the second plate in connection with each of the internal channels (one or more ports coupled to one or more actuators; see FIGS. 4A-4B and 4D-4F; ¶ [0059] and [0070]-[0071]); and  	(d)    a barrier membrane positioned between the fluid paths of the first plate and the one or more holes on the surface of the second plate, optionally bonded to the first plate (membrane 462 arranged between the fluid flow plate (204) and a corresponding actuator disposed on the control plate (400) and controlling fluid channels in the fluid flow plate (204); FIGS. 4A-4B and 4D-4F; ¶ [0059] and [0070]-[0071]),   	wherein the barrier membrane is at least partially flexible, such that applying a pressure to the internal channels of the second plate causes the membrane to move, thereby obstructing or clearing a portion of the fluid paths of the first plate (membrane 462 arranged between the fluid flow plate (204) and a corresponding actuator disposed on the control plate (400) for controlling fluid channels in the fluid flow plate (204); FIGS. 4A-4B and 4D-4F; ¶ [0059] and [0070]-[0071]) 	wherein the detachable second plate and the barrier membrane form one or more pump units with at least a portion of the fluid paths of the first plate (e.g., constant volume pump (412) including a membrane 462 arranged between the fluid flow plate (204) and a corresponding actuator disposed on the control plate (400) and controlling fluid channels in the fluid flow plate (204); FIGS. 4A-4B and 4D-4F; ¶ [0059] and [0070]-[0071]; see FIG. 4D; ¶ [0070]). 	Coppeta does not explicitly disclose an apical insert within at least one of the first and second  wells for culturing one or more microorganisms populating a microbiome,  	wherein the apical insert comprises a superior portion contacting a protruding portion, the protruding portion comprising a peripheral wall, an o-ring positioned over a portion of the peripheral wall, and an inferior surface.  	Coppeta however does disclose wherein a lid is coupled to the culture vessel having an inlet and an outlet (see FIG. 3B: lid (302); ¶ [0045] and [0097]). Coppeta further disclose wherein the culture vessel having the insert therein allows nutrients to be supplied to cells within the culture vessel and gases to the upper surface of the cells (see ¶ [0100]). 	Harris discloses a culture vessel including a culture vessel (12), an insert (14) and an apical insert (16) having an inlet (28) and an outlet (36). See col. 2, line 66 to col. 3, line 7 and FIG. 1. The apical insert comprises a superior portion (upper portion having inlet and outlet ports; see FIG. 1) contacting a protruding portion, the protruding portion comprising a peripheral wall (side walls of the insert; see FIG. 1), an O-ring (18) positioned over a bottom portion of the peripheral wall, and an inferior surface (bottom surface of the insert forming a portion of the passage 32; see FIG. 1). 	In view of Harris, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the lid of Coppeta introducing fluid into the culture vessel with the apical insert of Harris because such modification allows the gas to be continuously introduced and removed from the apical surface. Further, such modification would have been the simple substitution of one known fluid introducing means with another for the predictable result of introducing fluids into the wells. 	Furthermore, it is noted that the recitation of functional language "e.g., for culturing one or more microorganisms populating a microbiome" is drawn to intended use of the claimed invention. It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed fluidic multiwell device and thus since the structure is the same, the claimed function(s) are apparent.
Claims 1-5, 7-9, 29-32 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppeta et al (previously cited; US 2016/0040112) (hereinafter “Coppeta”) in view of Harris et al (previously cited, US 5,468,605) (hereinafter “Harris”).
Regarding claim 1, Coppeta discloses a fluidic multi-well device comprising: 	(a)    a first plate (see FIGS. 2 and 5A-5B: fluid flow plates (204,500)), comprising: 		a first well and a second well, the first and second wells being interconnected (FIGS. 2, 3A-3B and 6A: a plurality of fluidly interconnected culture vessels (206,600) in a biomimetic environment, for studying drug dosing, for example; ¶¶ [0027], [0039]-[0040] and [0098]), the interconnected wells comprising: 	 	a three-dimensional space in each well defined by a bottom surface and a circumferential wall (culture vessels (206) having sidewalls; see FIGS. 3A and 6A; ¶ [0044]-[0045], [0087] and [0098]);  	 	an inlet and an outlet in each well (culture vessels includes an inlet (602) that can function as an apical inlet, and outlet (604) that can function as an apical outlet; see FIG. 6A; ¶ [0098]);  	 	a spillway conduit positioned between the first well and the second well (see FIG. 14E: leveling devices ([0140]) including a spillway (1442) conduit arranged between two chambers of two culture vessels; see ¶ [0134] and [0147]; the structure of the spillway conduit of Coppeta is structurally the same as the instant spillway and thus considered to allow passive unidirectional fluid connectivity from above the bottom surface of a first well to a second well); and 	a network of fluid paths capable of providing passive fluid connectivity between the first and second wells through the inlet and the outlet of each of the first and second  interconnected wells (see FIGS. 5A-5B: fluid flow channels (508); ¶ [0066] and [0086]; the fluid flow channels are structurally the same as the instant network fluid paths and thus considered to allow passive fluid connectivity by using passive methods). 	 	Coppeta does not explicitly disclose an apical insert within at least one of the first and second  wells for culturing one or more microorganisms populating a microbiome,  	wherein the apical insert comprises a superior portion contacting a protruding portion, the protruding portion comprising a peripheral wall, an o-ring positioned over a portion of the peripheral wall, and an inferior surface.  	Coppeta however does disclose wherein a lid is coupled to the culture vessel having an inlet and an outlet (see FIG. 3B: lid (302); ¶ [0045] and [0097]). Coppeta further disclose wherein the culture vessel having the insert therein allows nutrients to be supplied to cells within the culture vessel and gases to the upper surface of the cells (see ¶ [0100]). 	Harris discloses a culture vessel including a culture vessel (12), an insert (14) and an apical insert (16) having an inlet (28) and an outlet (36). See col. 2, line 66 to col. 3, line 7 and FIG. 1. The apical insert comprises a superior portion (upper portion having inlet and outlet ports; see FIG. 1) contacting a protruding portion, the protruding portion comprising a peripheral wall (side walls of the insert; see FIG. 1), an O-ring (18) positioned over a bottom portion of the peripheral wall, and an inferior surface (bottom surface of the insert forming a portion of the passage 32; see FIG. 1). 	In view of Harris, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the lid of Coppeta introducing fluid into the culture vessel with the apical insert of Harris because such modification allows the gas to be continuously introduced and removed from the apical surface. Further, such modification would have been the simple substitution of one known fluid introducing means with another for the predictable result of introducing fluids into the culture vessel. 	Furthermore, it is noted that the recitation of functional language "e.g., for culturing one or more microorganisms populating a microbiome" is drawn to intended use of the claimed invention. It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed fluidic multiwell device and thus since the structure is the same, the claimed function(s) are apparent.
Regarding claim 2, modified Coppeta discloses a detachable second plate comprising:  	a plurality of internal channels, each with an inlet opening and an outlet opening on opposing sides of the second plate (control plate (202,400) includes a plurality of channels 414; see ¶ [0057] and [0061]; FIGS. 2 and 4A-4B),  	and one or more holes on the surface of the second plate in connection with each of the internal channels (one or more ports coupled to one or more actuators; see FIGS. 4A-4B and 4D-4F; ¶ [0059] and [0070]-[0071]); and  	(d)    a barrier membrane positioned between the fluid paths of the first plate and the one or more holes on the surface of the second plate, optionally bonded to the first plate (membrane 462 arranged between the fluid flow plate (204) and a corresponding actuator disposed on the control plate (400) and controlling fluid channels in the fluid flow plate (204); FIGS. 4A-4B and 4D-4F; ¶ [0059] and [0070]-[0071]),   	wherein the barrier membrane is at least partially flexible, such that applying a pressure to the internal channels of the second plate causes the membrane to move, thereby obstructing or clearing a portion of the fluid paths of the first plate (membrane 462 arranged between the fluid flow plate (204) and a corresponding actuator disposed on the control plate (400) and controlling fluid channels in the fluid flow plate (204); FIGS. 4A-4B and 4D-4F; ¶ [0059] and [0070]-[0071]) 	wherein the detachable second plate and the barrier membrane form one or more pump units with at least a portion of the fluid paths of the first plate (e.g., constant volume pump (412) including a membrane 462 arranged between the fluid flow plate (204) and a corresponding actuator disposed on the control plate (400) and controlling fluid channels in the fluid flow plate (204); FIGS. 4A-4B and 4D-4F; ¶ [0059] and [0070]-[0071]; see FIG. 4D; ¶ [0070]).
Regarding claim 3, modified Coppeta further discloses wherein each of the pump units comprises a pump chamber in the center (see FIG. 4D: displacement pump 460) and at least two valve chambers configured to be fluidically connected with the pump chamber when the barrier membrane is flexed (valve chambers 462a-d; see FIG. 4D; ¶ [0070]-[0071]). 
Regarding claims 4 and 5, it is noted that the one or more microorganisms are material worked on and not elements of the claimed fluidic multiwell device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 7, modified Coppeta further discloses wherein the superior portion of the apical insert includes an inlet point and an outlet point (inlet (28) and outlet (36); see FIG. 1 of Harris).
Regarding claim 8, the apical insert of modified Coppeta is structurally the same as the instant apical insert, and thus fully capable of providing fluid and the microorganisms to at least one of the first and second  wells and removing the fluid and the microorganisms from the at least one of the first and second  wells. Furthermore, it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claims 9 and 29, modified Coppeta does not explicitly disclose wherein the apical insert further includes a seal contacting the circumferential wall. However, modified Coppeta discloses an O-ring (18) coupled and positioned over the bottom portion of the peripheral wall (see FIG. 1 of Harris). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed additional O-ring contacting the circumferential wall of the insert within the culture vessel. One of ordinary skill in the art would have been motivated to make said modification so as to make the insert with the apical insert a fluid-tight seal. Further, one of ordinary skill in the art would have been motivated to make said modification since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP § 2144.04 VI. B.
Regarding claim 30, the apical insert of modified Coppeta is structurally the same as the instant apical insert, and thus fully capable of providing fluid and the microorganisms to at least one of the first and second wells and removing the fluid and the microorganisms from the at least one of the first and second  wells using an apical feed and an apical effluent. Furthermore, it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 31, it is noted that the while the invention contains apical feed and apical effluent, the apical feed and apical effluent are not positively recited in the instant claims. 	Modified Coppeta further discloses wherein the apical feed and the apical effluent of the apical insert contact the peripheral wall of the protruding portion (the apical insert 16 includes apical feed (30) and apical effluent (34) contacting the peripheral wall (outer wall forming a portion of passages (30,34)) of the apical insert; see FIG. 1 of Harris).
Regarding claim 32, it is noted that the while the invention contains apical feed and apical effluent, the apical feed and apical effluent are not positively recited in the instant claims.  	Modified Coppeta further discloses wherein the apical feed and the apical effluent of the apical insert contact the inferior surface of the protruding portion (the apical insert 16 includes apical feed (30) and apical effluent (34) contacting a bottom surface of the apical insert; see FIG. 1 of Harris).
Regarding claim 34, the apical insert of modified Coppeta is structurally the same as the instant apical insert, and thus fully capable of exchanging fluid at an apical side of the one or more wells, and the bottom surface of the one or more wells is configured to provide fluid exchange on a basal side of well. Furthermore, it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 35, the apical insert of modified Coppeta is structurally the same as the instant apical insert, and thus fully capable of co-culturing tissues with different oxygen, nutrient, and/or therapeutic treatment requirements. Furthermore, it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppeta in view of Harris as applied to claim 1 above, and further in view of Hussain et al (previously cited, US 9,588,105) (hereinafter “Hussain”).
Regarding claim 33, modified Coppeta discloses the device of claim 1 as set forth above. 	Modified Coppeta discloses wherein the apical insert further comprises an oxygen sensor. 	Hussain discloses an apical insert comprising an inlet, an outlet and one or more sensors arranged within the outlet (see FIG. 2: sensor 217 in outlet 176; col. 12, lines 20-25).  	In view of Hussain, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the sensor of Hussain with the apical insert of modified Coppeta for the purpose of monitoring the temperature and/or humidity of the device.  	Modified Coppeta does not explicitly disclose wherein the one or more sensors includes an oxygen sensor. However, modified Coppeta does disclose wherein nutrients are supplied to cells within the culture vessel and gases to the upper surface of the cells (see ¶ [0100]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the one or more sensors of the modified Coppeta to include an oxygen sensor for the purpose of monitoring oxygen concentration of the fluid introduced and/or discharged from the culture vessels. One of ordinary skill in the art would have been motivated to have made said modification for the purpose of maintaining the oxygen level of the nutrient solution to an optimum level for culturing the microorganism.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-9 and 29-35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 21-27 and 31 of copending Application No. 17/100,542 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because despite difference of wording each of the limitation of the instant claims are contained within claims of copending Application No. 17/100,542.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of U.S. Patent No. 10,876,088. Although the claims at issue are not identical, they are not patentably distinct from each other because despite difference of wording each of the limitation of the instant claims are contained within claims of U.S. Patent No. 10, 876,088.  	
Response to Arguments
Applicant's arguments filed on March 21, 2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument that the specification as originally filed discloses the claimed network of fluid paths providing passive fluid connectivity (pages 7 to 10 of the Remarks filed on March 21, 2022), Applicant’s argument is noted but found not persuasive. The examiner would respectfully reiterate the response provided on page 14 in the previous Office action regarding Applicant’s argument against Coppeta. Moreover, the instant specification discloses passive self-leveling spillway connecting two or more wells. The cited sections by the Applicant does discuss passive self-leveling spillway connecting two or more wells in the upper space to allow transfer of excess fluid from one well to another (see sections of the specification cited by the Applicant on pages 7 to 9 of the Remarks). However, the instant specification does not disclose fluid paths providing passive fluid connection through the inlet and outlet of the each well. Nothing in the cited sections that state/suggest that the fluid flow through the inlet and outlet of each well is by passive means. As noted by the Applicant, in one instance in another embodiment, the specification indicates that passive gravity-driven flow can be employed with meso-and/or microfluidic device (page 10 of the Remarks). However, the specification is silent with respect to employing passive gravity-driven flow with multi-well plate having a membrane and apical insert. In fact, the specification explicitly disclose that pumps are coupled to the two or more wells for active pumping-induced recirculation through the fluid paths (see, e.g., page 6, lines 21-22; page 12, lines 6-9). As such, it is respectfully submitted that Applicant’s specification fails to describe a network of fluid paths that provide passive fluid connectivity between the two or more wells through the inlet and outlet of the interconnected two or more wells.
In response to the Applicant’s argument that Coppeta does not describe interconnected wells, much less self-leveling spillways that can be used for passive transfer, Applicant’s argument is not persuasive. As discussed in the rejection, Coppeta explicitly discloses at least two wells (culture vessels (206,600)) that are fluidically connected to one another by a leveling device such as a spillway conduit ([0134], [0140] and [0147]). The spillway conduit of Coppeta is structurally the same as the instant spillway and thus can be used for passive transfer.  	It is suggested to further structurally clarify and define the features of the claimed spillway that are not disclosed by the applied prior art. 
As to Applicant’s argument regarding the Harris reference (page 13 of the Remarks). Coppeta and Harris are both related to providing fluids to cell culture via a porous membrane. Coppeta discloses an upper chamber/channel (portion above the porous membrane; see FIG. 6A) and a bottom chamber/channel blow the porous membrane (portion below the porous membrane; see FIG. 6A). In Coppeta, fluids are introduced into both the upper and bottom chambers/channels (e.g., fluid can be introduced into the cell culture by using a lid having a port; ¶¶ [0091] and [0099]-[0100]). Harris also discloses an upper chamber/channel (portion above the porous membrane; see FIG. 1) and a bottom chamber/channel below the porous membrane (see FIG. 1). Harris also discusses the need to provide fluid to a cell culture. Further, it is noted that the fluids and cells are material worked upon and not elements of the claimed device. Thus, modifying the fluid handling means of Coppeta with the fluid handling means (insert) of Harris would not render the fluid handling means of Harris inoperable for its intended purpose (i.e., introducing and removing fluid to the cell culture). That is, the fluid handling means of Harris can be incorporated into the device of Coppeta without changing the operation of the fluid handling means of Harris. Therefore, the fluid handling means of the combination would still facilitate fluid to be introduced and removed from the cell culture vessel. Moreover, as discussed in the rejection, one of ordinary skill in the art would have been motivated to have made said modification because the combination would facilitate fluids to be continuously introduced and removed from the upper chamber of modified Coppeta. Further, such modification would have been the simple substitution of one known fluid handling means with another for the predictable result of introducing fluids into and removing fluid from the culture vessel. As such, it is respectfully submitted that the combination would not render the insert of Harris inoperable for its intended purpose. 
With respect to the Applicant’s argument regarding the prior art combination, Applicant’s argument is not persuasive. It is first noted that claims 1-2 and 6 require both the active and passive pumping means. Further, as discussed in the rejection, the network of fluid paths of Coppeta are structurally the same as the instant network fluid paths and thus considered to allow passive fluid connectivity by using passive methods. Nothing in Coppeta that preclude from employing passive means for flowing flow through flow channels of the multiwell device. The prior art combination discloses all of the structural features of the claimed fluidic multiwell device and thus fully capable of providing desired nutrient/media flow through the device. 
The Applicant is invited to the contact the examiner at the number provided for an interview in order to advance prosecution of this application.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799